FAGG, Circuit Judge,
concurring and dissenting.
I disagree with the court’s decision to reverse Montanye’s conviction on Count VII for attempt to manufacture methamphetamine, ante at 1346, and the court’s *1349decision to vacate Montanye’s conspiracy sentence on grounds not raised on appeal, ante at 1347-48. Otherwise, I concur in the court’s opinion.
Order.
July 30, 1992.
The suggestion for rehearing en banc is granted. The judgment and opinion filed by the panel are vacated.
This case will be set for argument before the court en banc at a later date.